Citation Nr: 1521214	
Decision Date: 05/18/15    Archive Date: 05/26/15

DOCKET NO.  13-10 362	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for post traumatic stress disorder (PTSD).

2.  Entitlement to service connection for left knee disability.

3.  Entitlement to service connection for bilateral hearing loss disability.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).





REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from October 1989 to October 1993.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).

In March 2015, the Veteran testified at hearing before the undersigned Veterans Law Judge (VLJ).  A hearing transcript is associated with the file.

The issues of (1) entitlement to an initial evaluation in excess of 50 percent for PTSD, (2) entitlement to service connection for left knee disability, (3)  entitlement to service connection for bilateral hearing loss disability, and (4)  entitlement to service connection for tinnitus are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



FINDINGS OF FACT

1.	The Veteran in this case served on active duty from October 1989 to October 1993.

2.	On March 5, 2015, prior to the promulgation of a decision in the appeal, the Veteran notified the Board at his hearing on appeal that he sought withdrawal the TDIU claim.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of TDIU by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, through his authorized agent has withdrawn his appeal on the issue of TDIU and, hence, there remain no allegations of errors of fact or law for appellate consideration in this matter.  Accordingly, the Board does not have jurisdiction to review the appeal of TDIU and it is dismissed.


ORDER

The appeal of TDIU is dismissed.

REMAND

VA's duty to assist includes obtaining pertinent records in Federal custody and making reasonable efforts to obtain non-Federal records.  38 C.F.R. § 3.159(c).  Also, VA's duty to assist requires that VA provide a new VA examination where the evidence suggests that the condition has materially worsened since the last VA examination of record.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

PTSD

A review of the sworn testimony from the March 2015 hearing suggests that the Veteran's PTSD symptoms may have worsened since his last VA examination in October 2012.  Also, the Veteran indicated that he sought a 70 percent evaluation, not a 100 percent evaluation for his service-connected PTSD.  See Transcript at 12.  Therefore, as the evidence of record may not reflect the current state of the disability, a new VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Left Knee

The Veteran testified that his current left knee disability is related to a knee injury in service.  Specifically, he reported that he tripped and fell while on a "ridge run" in 1991 or 1992 while in Japan.  He reported that he was treated at the clinic and diagnosed with a hyperextended knee, noting that he was discharged 6 months later.

The Board observes that the Veteran's service treatment records are incomplete, consisting of only the Veteran's enlistment examination dated in February 1989 showing normal clinical evaluation of the lower extremities.  The Veteran filed a claim for VA compensation in October 2009 and reported that his left knee disorder began in 1995 and then again in 2003.  He reported treatment at Whidbey Island Naval Air Station and Lakeside Sutter Hospital.

Post service private treatment records dated in May 2012 reflect that the Veteran injured his knee a week and a half earlier at work.  He reported that he had an old knee injury, which flared up on him with swelling and pain.  He denied that he fell or hit his knee.  The diagnosis was knee effusion and he was given an immobilizer.

After review of the record, the Board finds that additional evidentiary development is necessary.  VA must attempt to obtain the in-service treatment records identified by the Veteran along with the post service treatment records not already of record.  38 C.F.R. § 3.159(c).  Also, a VA examination with a medical is necessary on whether any currently shown disorder is related to his knee injury in service.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006); Duenas v. Principi, 18 Vet. App. 512 (2004) (a VA examination and/or opinion is warranted when there is an indication in the record that a current disability is related to military service; the threshold for an indication is low).  It is noted that the Veteran is competent to report his injury, symptoms and treatment.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Bilateral Hearing Loss and Tinnitus

The Veteran testified that he has hearing loss in both ears along with tinnitus.  He believes that this is related to acoustic trauma in service.  On his application for VA benefits, the Veteran reported onset of hearing loss and tinnitus in 1993.  See VA Form 21-526 (October 2009).  Although a VA audiological examination was conducted in April 2010, the Veteran reported that his condition has worsened since that time and that he believes he now has a bilateral hearing loss disability as defined by VA.  The Board observes that he is competent to report his symptoms and noise exposure in service.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Furthermore, acoustic trauma is consistent with circumstances of the Veteran's service in the Gulf War and, therefore, acoustic trauma is conceded.  38 U.S.C.A. § 1154(a), (b).  Therefore, the Veteran should be scheduled for a new VA audiological evaluation to ascertain whether he has a hearing loss disability of either ear that is as likely as not etiologically related to acoustic trauma in service.  38 C.F.R. § 3.159(c); McClendon, supra.

Also, after review of the record, the Board finds that additional evidentiary development is necessary.  While the Veteran was notified in April 2012 that VA sought copies of service treatment records in his possession, VA should make another attempt to procure the Veteran's service treatment records to include his service separation examination.  If complete record cannot be obtained, the RO should inform the Veteran of alternative forms evidence that may help establish his claim.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain all pertinent outstanding treatment records, to include all updated VA treatment records.

2.  The Veteran should be scheduled for a VA psychiatric examination to ascertain the severity of his service-connected PTSD.  The VA electronic claims files should be made available to the examiner.

(a) The examiner should clearly indicate the level of occupational and social impairment:

Is there occupational and social impairment with reduced reliability and productivity due to PTSD symptoms; or

Is there occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood due to PTSD symptoms; or

Is there total occupational and social impairment due to PTSD symptoms?

(b)  The examiner should describe the functional limitations caused by the Veteran's service-connected PTSD.

The examination report must include a complete rationale for all opinions and conclusions. 

3.  The Veteran should be scheduled for a VA audiological examination to ascertain whether the Veteran has a hearing loss disability as defined by VA for either ear and/or tinnitus that is as likely as not (50 percent probability or greater) etiologically related to service, to include the Veteran's report of acoustic trauma.  The Veteran's report of acoustic trauma and his medical history should be accepted as truthful unless otherwise shown by the record.  The VA electronic claims files should be made available to and reviewed by the examiner.  The examination reports must include a complete rationale for all opinions and conclusions reached.  If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

4.  The Veteran should be scheduled for a VA examination of his left knee to ascertain whether any left knee disorder shown is as likely as not (50 percent probability or greater) etiologically related to service, to include the Veteran's report of left knee injury diagnosed as a hyper-extended knee.  The Veteran's medical history should be accepted as truthful unless otherwise shown by the record.  The VA electronic claims files should be made available to and reviewed by the examiner.  The examination reports must include a complete rationale for all opinions and conclusions reached.  If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

5.  After completing the above and any other development as may be indicated by the newly developed record, the Veteran's claims should be re-adjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his agent-representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


